
	
		II
		110th CONGRESS
		1st Session
		S. 345
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 22, 2007
			Mr. Reid (for
			 Mr. Biden) introduced the following bill;
			 which was read twice and referred to the Committee on Homeland Security and Governmental
			 Affairs
		
		A BILL
		To establish a Homeland Security and
		  Neighborhood Safety Trust Fund and refocus Federal priorities toward securing
		  the Homeland, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Homeland Security Trust Fund Act of
			 2007.
		2.FindingsThe Congress finds the following:
			(1)In 2002, an independent, bipartisan
			 commission, the National Commission on Terrorist Attacks Upon the United States
			 (in this section referred to as the Commission), was established
			 under title VI of Public Law 107–306 to prepare a full and complete account of
			 the circumstances surrounding the September 11, 2001, terrorist attacks,
			 including preparedness for and the immediate response to the attacks.
			(2)The Commission was also tasked with
			 providing recommendations designed to guard against future attacks against the
			 United States.
			(3)The Commission held 12 public hearings to
			 offer a public dialogue about the Commission's goals and priorities, sought to
			 learn about work already completed, and the state of current knowledge, all in
			 order to identify the most important issues and questions requiring further
			 investigation.
			(4)The Commission was widely praised for its
			 thorough investigation and the bi-partisan nature of its proceedings.
			(5)On July 22, 2004, the Commission released
			 its final report that set out the events leading to the attacks on September
			 11th, a chilling minute-by-minute account of that tragic day, and, more
			 importantly, issued 41 recommendations to better prepare the United States to
			 protect against future terrorist attacks.
			(6)While the Commission was officially
			 dissolved, the Commissioners stayed together to create the 9/11 Public
			 Discourse Project in order to push for the implementation of those
			 recommendations.
			(7)On December 5, 2005, the Commissioners
			 released a report card evaluating the progress in implementing those
			 recommendations.
			(8)The Commissioners issued very few A’s and
			 B’s and issued 12 D's and 5 failing grades.
			(9)The failures identified by the
			 Commissioners' report card were across the board, ranging from transportation
			 security, to infrastructure protection and government reform.
			(10)Specifically, the Commissioners stated that
			 few improvements have been made to the existing passenger screening
			 system since right after 9/11. The completion of the testing phase of TSA’s
			 pre-screening program for airline passengers has been delayed. A new system,
			 utilizing all names on the consolidated terrorist watch list, is therefore not
			 yet in operation..
			(11)The Commissioners also found
			 that “… No risk and vulnerability assessments actually made; no
			 national priorities established; no recommendations made on allocation of
			 scarce resources. . . . It is time that we stop talking about setting
			 priorities and actually set some.”.
			(12)The Commission issued a grade of D on
			 checked bag and cargo screening measures, stating that “improvements have not
			 been made by the Congress or the administration. Progress on implementation of
			 in-line screening has been slow. The main impediment is inadequate
			 funding.”.
			(13)With regard to information sharing and
			 technology, the Commission noted that “there has been no systematic diplomatic
			 efforts to share terrorist watch lists, nor has Congress taken a leadership
			 role in passport security . . .” and that “there remain many complaints about
			 lack of information sharing between federal authorities and state and local
			 level officials.”.
			(14)The Administration has failed to focus on
			 prevention here at home by abandoning our first line of defense against
			 terrorism—local law enforcement.
			(15)In the President’s fiscal year 2006 budget
			 request, the President requested a cut of over $2,000,000,000 in guaranteed
			 assistance to law enforcement.
			(16)According to the International Association
			 of Chiefs of Police, this decision represents a fundamentally flawed view of
			 what is needed to prevent domestic terror attacks.
			(17)The Council on Foreign Relations released a
			 report entitled, Emergency First Responders: Drastically Underfunded,
			 Dangerously Unprepared, in which the Council found that
			 America's local emergency responders will always be the first to
			 confront a terrorist incident and will play the central role in managing its
			 immediate consequences. Their efforts in the first minutes and hours following
			 an attack will be critical to saving lives, establishing order, and preventing
			 mass panic. The United States has both a responsibility and a critical need to
			 provide them with the equipment, training, and other resources necessary to do
			 their jobs safely and effectively..
			(18)The Council further concluded that many
			 State and local emergency responders, including police officers and
			 firefighters, lack the equipment and training needed to respond effectively to
			 a terrorist attack involving weapons of mass destruction.
			(19)Current first responder funding must be
			 increased to help local agencies create counter-terrorism units and assist such
			 agencies to integrate community policing models with counter-terror
			 efforts.
			(20)First responders still do not have adequate
			 spectrum to communicate during an emergency. Congress finally passed
			 legislation forcing the networks to turn over spectrum, but the date was set
			 for February 2008. This is unacceptable, this spectrum should be turned over
			 immediately.
			(21)The Federal Government has a responsibility
			 to ensure that the people of the United States are protected to the greatest
			 possible extent against a terrorist attack, especially an attack that utilizes
			 nuclear, chemical, biological, or radiological weapons, and consequently, the
			 Federal Government has a critical responsibility to address the equipment,
			 training, and other needs of State and local first responders.
			(22)To echo the sentiments of the National
			 Commission on Terrorist Attacks upon the United States, “it is time that we
			 stop talking about setting priorities and actually set some.”.
			(23)The cost of fully implementing all 41
			 recommendations put forth by the Commission and the common sense steps to
			 secure the homeland represents less than 1 year of President Bush’s tax cuts
			 for millionaires.
			(24)By investing 1 year of the tax cuts for
			 millionaires into a trust fund to be invested over the next 5 years, the
			 Federal Government can implement the Commission's recommendations and make
			 great strides towards making our Nation safer.
			(25)The Americans making more than $1,000,000
			 understand that our country changed after 9/11, yet they have not been asked to
			 sacrifice for the good of the Nation.
			(26)In this Act, we call on the patriotism of
			 such Americans by revoking 1 year of their tax cut and investing the resulting
			 revenues in the security of our neighbors and families.
			3.DefinitionsIn this Act—
			(1)Trust fundThe term Trust Fund means the
			 Homeland Security and Neighborhood Safety Trust Fund established under section
			 4.
			(2)CommissionThe term Commission means the
			 National Commission on Terrorist Attacks upon the United States, established
			 under title VI of the Intelligence Authorization Act for Fiscal Year 2003 (Pub.
			 Law 107–306; 6 U.S.C. 101 note).
			4.Homeland Security and Neighborhood Safety
			 Trust Fund
			(a)Establishment of Trust FundThere is established in the Treasury of the
			 United States a trust fund to be known as the Homeland Security and
			 Neighborhood Safety Trust Fund, consisting of such amounts as may be
			 appropriated or credited to the Trust Fund.
			(b)Rules regarding transfers to and management
			 of Trust FundFor purposes of
			 this section, rules similar to the rules of sections 9601 and 9602 of the
			 Internal Revenue Code of 1986 shall apply.
			(c)Distribution of amounts in Trust
			 FundAmounts in the Trust
			 Fund shall be available, as provided by appropriation Acts, for making
			 expenditures for fiscal years 2007 through 2011 to meet those obligations of
			 the United States incurred which are authorized under section 5 of this Act for
			 such fiscal years.
			(d)Sense of the SenateIt is the sense of the Senate that the
			 Committee on Finance of the Senate should report to the Senate not later than
			 30 days after the date of the enactment of this Act legislation which—
				(1)increases revenues to the Treasury in the
			 amount of $53,300,000,000 during taxable years 2007 through 2011 by reducing
			 scheduled and existing income tax reductions enacted since taxable year 2001
			 with respect to the taxable incomes of taxpayers in excess of $1,000,000,
			 and
				(2)appropriates an amount equal to such
			 revenues to the Homeland Security and Neighborhood Safety Trust Fund.
				5.Preventing terror attacks on the
			 homeland
			(a)Authorization of appropriations for
			 supporting law enforcementThere are authorized to be appropriated
			 from the Trust Fund—
				(1)$1,150,000,000 for fiscal years 2007
			 through 2011 for the Office of Community Oriented Policing Services for grants
			 to State, local, and tribal law enforcement to hire officers, purchase
			 technology, conduct training, and to develop local counter-terrorism units;
			 and
				(2)$900,000,000 for each of the fiscal years
			 2007 through 2011 for the Justice Assistance Grant.
				(b)Responding to terrorist attacks and natural
			 disasters
				(1)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated from the Trust Fund—
					(A)$1,000,000,000 for each of fiscal years
			 2007 through 2011 to the Office of Community Oriented Policing Services working
			 with the Department of Homeland Security to provide grants to enhance State and
			 local government interoperable communications efforts, including interagency
			 planning and purchasing equipment;
					(B)$500,000,000 for each of fiscal years 2007
			 through 2011 for the Office of Domestic Preparedness for Fire Act Grants;
			 and
					(C)$500,000,000 for each of fiscal years 2007
			 through 2011 for the Office of Domestic Preparedness for SAFER Grants.
					(2)Prevention of delay in reassignment of 24
			 megahertz for public safety purposesSection 309(j)(14) of the Communications
			 Act of 1934 (47 20 U.S.C. 309(j)(14)) is amended by adding at the end the
			 following:
					
						(E)Notwithstanding subparagraph (B), the
				Commission shall not grant any extension under that subparagraph from the
				limitation of subparagraph (A) with respect to the frequencies assigned, under
				section 337(a)(1), for public safety services. The Commission shall take all
				actions necessary to complete assignment of the electromagnetic spectrum
				between 764 and 776 megahertz, inclusive, and between 794 and 806 megahertz,
				inclusive, for public safety services and to permit operations by public safety
				services on those frequencies commencing not later than January 1,
				2007.
						.
				6.Authorization of Appropriations for
			 Additional Activities for Homeland SecurityThere are authorized to be appropriated from
			 the Trust Fund such sums as necessary for—
			(1)the implementation of all the
			 recommendations of the Commission;
			(2)supporting State and local government law
			 enforcement and first responders, including enhancing communications
			 interoperability and information sharing;
			(3)ensuring the inspection and scanning of 100
			 percent of cargo containers destined for ports in the United States and to
			 ensure scanning of domestic air cargo;
			(4)protecting critical infrastructure and
			 other high threat targets such as passenger rail, freight rail, and transit
			 systems, chemical and nuclear plants;
			(5)enhancing the preparedness of the public
			 health sector to prevent and respond to acts of biological and nuclear
			 terrorism;
			(6)the development of scanning technologies to
			 detect dangerous substances at United States ports of entry; and
			(7)other high risk targets of interest,
			 including non-profit organizations.
			7.Homeland Security Spending Advisory
			 Board
			(a)Establishment of BoardThere is established as an independent
			 agency within the Executive branch a Homeland Security Spending Advisory Board
			 (referred to in this section as the Board).
			(b)Functions
				(1)In GeneralThe Board shall advise Congress and the
			 Department of Homeland Security relating to—
					(A)spending priorities to enhance homeland
			 security, terrorism prevention, and emergency response;
					(B)Federal, State, and local government
			 spending of homeland security funds to ensure that funds are allocated
			 appropriately to best secure the homeland;
					(C)better procedures for the allocation and
			 distribution of homeland security funds; and
					(D)potential misuse of homeland security
			 funding; and
					(E)actions to reduce spending abuse and waste
			 of homeland security funding.
					(2)Reports
					(A)Review and submission
						(i)In generalThe Board shall periodically submit, not
			 less than semiannually, reports to the appropriate congressional committees,
			 including the Committees on the Judiciary of the Senate and the House of
			 Representatives, the Committee on Homeland Security and Governmental Affairs of
			 the Senate, the Committee on Oversight and Government Reform of the House of
			 Representatives, the Select Committee on Intelligence of the Senate, and the
			 Permanent Select Committee on Intelligence of the House of Representatives, the
			 Committee on Homeland Security of the House of Representatives, and to the
			 President.
						Such reports shall be in
			 unclassified form to the greatest extent possible, with a classified annex
			 where necessary.(ii)ContentsNot less than 2 reports the Board submits
			 each year under clause (i) shall include—
							(I)a description of the major activities of
			 the Board during the preceding period;
							(II)information on the findings, conclusions,
			 and recommendations of the Board resulting from its functions under paragraph
			 (1); and
							(III)the minority views on any findings,
			 conclusions, and recommendations of the Board resulting from its functions
			 under paragraph (1).
							(B)Informing the publicThe Board shall—
						(i)make its reports, including its reports to
			 Congress, available to the public to the greatest extent that is consistent
			 with the protection of classified information and applicable law; and
						(ii)hold public hearings and otherwise inform
			 the public of its activities, as appropriate and in a manner consistent with
			 the protection of classified information and applicable law.
						(c)Access to Information
				(1)AuthorizationIf determined by the Board to be necessary
			 to carry out its responsibilities under this section, the Board is authorized,
			 to the extent permitted by law, to—
					(A)have access from any department or agency
			 of the executive branch, or any Federal officer or employee of any such
			 department or agency, to all relevant records, reports, audits, reviews,
			 documents, papers, recommendations, or other relevant material, including
			 classified information consistent with applicable law;
					(B)interview or take statements from officers
			 of any department or agency of the executive branch;
					(C)request information or assistance from any
			 State, tribal, or local government; and
					(D)require, by subpoena issued at the
			 direction of a majority of the members of the Board, persons (other than
			 departments, agencies, and elements of the executive branch) to produce any
			 relevant information, documents, reports, answers, records, accounts, papers,
			 and other documentary or testimonial evidence.
					(2)Enforcement of subpoenaIn the case of contumacy or failure to obey
			 a subpoena issued under paragraph (1)(D), the United States district court for
			 the judicial district in which the subpoenaed person resides, is served, or may
			 be found may issue an order requiring such person to produce the evidence
			 required by such subpoena.
				(3)Agency cooperationWhenever information or assistance
			 requested under subparagraph (A) or (B) of paragraph (1) is, in the judgment of
			 the Board, unreasonably refused or not provided, the Board shall report the
			 circumstances to the head of the department or agency concerned without delay.
			 If the requested information or assistance may be provided to the Board in
			 accordance with applicable law, the head of the department or agency concerned
			 shall ensure compliance with such request.
				(4)Exceptions for national security
					(A)In generalIf the National Intelligence Director, in
			 consultation with the Attorney General, determines that it is necessary to
			 withhold information requested under paragraph (3) to protect the national
			 security interests of the United States, the head of the department or agency
			 concerned shall not furnish such information to the Board.
					(B)Certain informationIf the Attorney General determines that it
			 is necessary to withhold information requested under paragraph (3) from
			 disclosure to protect sensitive law enforcement or counterterrorism information
			 or ongoing operations, the head of the department or agency concerned shall not
			 furnish such information to the Board.
					(d)Membership
				(1)MembersThe Board shall be composed of a full-time
			 chairman and 6 additional members, who shall be appointed by the President by
			 not later than 6 months after the date of the enactment of this Act, by and
			 with the advice and consent of the Senate, which shall move expeditiously
			 following each nomination.
				(2)Qualifications
					(A)In generalMembers of the Board shall be selected
			 solely on the basis of their professional qualifications, achievements, public
			 stature, expertise as described under subparagraph (B), and relevant
			 experience, and without regard to political affiliation, but in no event shall
			 more than 4 members of the Board be members of the same political party. The
			 President shall, before appointing an individual who is not a member of the
			 same political party as the President consult with the leadership of that
			 party, if any, in the Senate and House of Representatives.
					(B)ExpertiseThe Board shall be composed of 7 members of
			 whom—
						(i)each shall have expertise in the area of
			 counter-terrorism, emergency response, or law enforcement;
						(ii)2 shall have experience of holding elected
			 or appointed office in State government;
						(iii)2 shall have experience of holding elected
			 or appointed office in local government;
						(iv)2 shall have experience of holding elected
			 or appointed office in State or local government (which may include a member
			 who meets the requirements of clause (i) or (ii)) who has expertise in law
			 enforcement or terrorism prevention.
						(3)Incompatible officeAn individual appointed to the Board may
			 not, while serving on the Board, be an elected official, officer, or employee
			 of the Federal Government, other than in the capacity as a member of the
			 Board.
				(4)TermEach member of the Board shall serve a term
			 of 6 years, except that—
					(A)a member appointed to a term of office
			 after the commencement of such term may serve under such appointment only for
			 the remainder of such term;
					(B)upon the expiration of the term of office
			 of a member, the member shall continue to serve until the member's successor
			 has been appointed and qualified, except that no member may serve under this
			 subparagraph—
						(i)for more than 60 days when Congress is in
			 session unless a nomination to fill the vacancy shall have been submitted to
			 the Senate; or
						(ii)after the adjournment sine die of the
			 session of the Senate in which such nomination is submitted; and
						(C)the members initially appointed under this
			 subsection shall serve terms of 2, 3, 4, 5, and 6 years, respectively, from the
			 date of enactment of this Act, with the term of each such member to be
			 designated by the President.
					(5)Quorum and meetingsThe Board shall meet upon the call of the
			 chairman or a majority of its members. Three members of the Board shall
			 constitute a quorum.
				(e)Compensation and Travel Expenses
				(1)Compensation
					(A)Chairman on full-time basisIf the chairman serves on a full-time
			 basis, the rate of pay for the chairman shall be the annual rate of basic pay
			 in effect for a position at level III of the Executive Schedule under section
			 5314 of title 5, United States Code.
					(B)Chairman and vice chairman on part-time
			 basisThe chairman, if
			 serving on a part-time basis, and the vice chairman shall be compensated at a
			 rate equal to the daily equivalent of the annual rate of basic pay in effect
			 for a position at level III of the Executive Schedule under section 5314 of
			 title 5, United States Code, for each day during which such official is engaged
			 in the actual performance of the duties of the Board.
					(C)MembersEach member of the Board shall be
			 compensated at a rate equal to the daily equivalent of the annual rate of basic
			 pay in effect for a position at level IV of the Executive Schedule under
			 section 5315 of title 5, United States Code, for each day during which that
			 member is engaged in the actual performance of the duties of the Board.
					(2)Travel expensesMembers of the Board shall be allowed
			 travel expenses, including per diem in lieu of subsistence, at rates authorized
			 for persons employed intermittently by the Federal Government under section
			 5703(b) of title 5, United States Code, while away from their homes or regular
			 places of business in the performance of services for the Board.
				(f)Staff
				(1)Appointment and compensationThe chairman, in accordance with rules
			 agreed upon by the Board, shall appoint and fix the compensation of an
			 executive director and such other personnel as may be necessary to enable the
			 Board to carry out its functions, without regard to the provisions of title 5,
			 United States Code, governing appointments in the competitive service, and
			 without regard to the provisions of chapter 51 and subchapter III of chapter 53
			 of such title relating to classification and General Schedule pay rates, except
			 that no rate of pay fixed under this subsection may exceed the equivalent of
			 that payable for a position at level V of the Executive Schedule under section
			 5316 of title 5, United States Code.
				(2)DetaileesFederal employees may be detailed to the
			 Board without reimbursement from the Board, and such detailee shall retain the
			 rights, status, and privileges of the detailee’s regular employment without
			 interruption.
				(3)Consultant servicesThe Board may procure the temporary or
			 intermittent services of experts and consultants in accordance with section
			 3109 of title 5, United States Code, at rates that do not exceed the daily rate
			 paid a person occupying a position at level IV of the Executive Schedule under
			 section 5315 of such title.
				(g)Security ClearancesThe appropriate departments and agencies of
			 the executive branch shall cooperate with the Board to expeditiously provide
			 Board members and staff with appropriate security clearances to the extent
			 possible under applicable procedures and requirements. Promptly upon commencing
			 its work, the Board shall adopt, after consultation with the Secretary of
			 Defense, the Attorney General, and the National Intelligence Director, rules
			 and procedures of the Board for physical, communications, computer, document,
			 personnel, and other security in relation to the work of the Board.
			(h)Applicability of Certain Laws
				(1)Federal advisory committee
			 actThe
			 Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply with respect to the Board and its
			 activities.
				(2)Freedom of information actFor purposes of section 552 of title 5,
			 United States Code, (commonly referred to as the Freedom of Information Act),
			 the Board shall be treated as an agency (as that term is defined in section
			 551(1) of title 5, United States Code).
				(i)ConstructionExcept as otherwise provided in this
			 section, nothing in this section shall be construed to require any consultation
			 with the Board by any department or agency of the executive branch or any
			 Federal officer or employee, or any waiting period that is required to be
			 observed by any department or agency of the executive branch or any Federal
			 officer or employee, before developing, proposing, or implementing any
			 legislation, law, regulation, policy, or guideline related to efforts to
			 protect the Nation from terrorism.
			(j)Presidential ResponsibilityThe Board shall perform its functions
			 within the executive branch and under the general supervision of the
			 President.
			(k)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section.
			
